Name: Council Regulation (EEC) No 1200/82 of 18 May 1982 concerning the grant of a premium for the slaughter of certain adult bovine animals for slaughter in the United Kingdom during the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/32 Official Journal of the European Communities 20. 5. 82 COUNCIL REGULATION (EEC) No 1200/82 of 18 May 1982 concerning the grant of a premium for the slaughter of certain adult boVine animals for slaughter in the United Kingdom during the 1982/83 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, animals for slaughter, other than cows, of Community origin . 2. The amount of the premium, which may vary over a period of time, may not in any case exceed 80 ECU per adult bovine animal of an average weight to be determined. It shall be calculated in such a way that, when a premium is granted, the sum of the market price recorded in the United Kingdom for adult bovine animals generally, other than cows, and of the amount of the premium actually granted in respect of adult bovine animals does not exceed, on average and for the duration of the 1982/83 marketing year, 85 % of the guide price. That sum may, at no point, exceed 88 % of the latter price. Article 2 The intervention purchase price for meat obtained from animals for which a premium has been granted shall be reduced by the amount of the premium actu ­ ally granted. Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas the intervention price applicable in the beef and veal sector has been fixed for the 1982/83 marke ­ ting year at a level below that resulting from the appli ­ cation of Article 6 of Regulation (EEC) No 805/68 (3), as last amended by the 1 979 Act of Accession ; whereas, therefore, the United Kingdom, which for the past five marketing years has applied the system of slaughter premiums in respect of certain adult bovine animals for slaughter provided for in Regulation (EEC) No 870/77 (4), as last extended by Regulation (EEC) No 1121 /81 (*), should continue to grant the premium for a further period ; Whereas this objective can be attained by granting a premium for the slaughter of certain adult bovine animals for slaughter, other than cows, of Community origin ; Whereas such a premium constitutes intervention on the internal market within the meaning of Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (*), as last amended by Regulation (EEC) No 3509/80 Q ; whereas, however, participation by the European Agri ­ cultural Guidance and Guarantee Fund in the finan ­ cing of this premium should be limited, Article 3 By way of derogation from Article 3 ( 1 ) of Regulation (EEC) No 729/70, financing by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund shall be limited to 40 % of the amount of the premiums actually granted. Article 4 1 . Detailed rules for the application of this Regula ­ tion shall be adopted in accordance with the proce ­ dure laid down in Article 27 of Regulation (EEC) No 805/68 . 2. The rules referred to in paragraph 1 may include inter alia : (a) a definition of the categories and qualities of animals for which a premium can be granted ; (b) measures necessary to avoid, for live animals and meat, disturbances of trade resulting from the application of the system of premiums ; (c) the conditions under which premiums may be granted when adult bovine animals for slaughter are first put on the market. HAS ADOPTED THIS REGULATION : Article 1 1 . The United Kingdom shall continue to grant, during the 1982/83 marketing year, a premium to producers for the slaughter of certain adult bovine Article 5(') OJ No C 104, 26 . 4 . 1982, p . 25 . I1) OJ No C 114, 6 . 5 . 1982, p . 1 . (3) OJ No L 148 , 28 . 6 . 1968 , p . 24 . h) OJ No L 106, 29 . 4 . 1977, p . 14 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 20 May 1982. (J) OJ No L 118 , 30 . 4 . 1981 , p . 13 . ( «) OJ No L 94, 28 . 4 . 1970, p . 13 .h OJ No L 367, 31 . 12. 1980, p . 87 . ; 20 . 5 . 82 Official Journal of the European Communities No L 140/33 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1982. For the Council The President P. de KEERSMAEKER